IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Dependency of                  No. 80087-6-I
 S.T.L., DOB: 07/30/2016
                                                     DIVISION ONE

 STATE OF WASHINGTON,
 DEPARTMENT OF CHILDREN, YOUTH                       UNPUBLISHED OPINION
 AND FAMILIES,

                                    Respondent,

                 V.

 SAMUEL NOAH,

                                   Appellant.        FILED: March 9, 2020


       SMITH,   J.    —   Samuel Noah appeals the termination of his parental rights to

his daughter, S.T.L. Noah contends that the trial court violated his right to due

process when it terminated his parental rights based in part on his failure to

complete 30 days of court ordered urinalyses (UA5). He further contends that

the Department of Children, Youth, and Families (Department) failed to provide

the services necessary to correct his parental deficiencies, specifically, a

parenting course independent from his visitation with S.T.L. We conclude that

the Department provided constitutionally adequate notice that Noah’s failure to

complete UAs could be a basis for termination. We also conclude that

substantial evidence in the record supports the court’s finding that the

Department provided all necessary services because an alternative service

would not have corrected his parental deficiencies. Therefore, we affirm.
No. 80087-6-1/2


                                                 FACTS

           Noah is the father to S.T.L, who was born in July 2016. S.T.L. has been in

State custody her whole life and has never lived with her father.

           In August 2016, the court adjudged S.T.L. dependent as to her mother.1

In November 2016, Noah agreed to and the court entered an order of

dependency as to Noah. Noah told the Department that “he [was] not living in a

place that would be suitable for a newborn.” The dispositional order noted that

the Department was “concern[ed] with Mr. Noah’s past DUI history,” which

involved three DUIs. Thus, the Department wanted “to rule out any alcohol

issues with random UA testing.” But “[a] drug/alcohol evaluation [was] a

contested issue.” The court ordered Noah to complete a drug and alcohol

evaluation, UA testing for 30 days, an evidence-based parenting instruction

program, and a parenting assessment with recommendations therefrom.

       The Department assigned social worker Schawna Jones to Noah’s case.

On multiple occasions, Jones provided referrals for the services Noah was

“ordered to participate in   .   .   .   to address the situations or problems that resulted

in [S.T.L.] being placed in out of home care.” The Services included, among

other things, UAs, a drug and alcohol evaluation, and the “[p]articipation in and

successful completion of an evidence-based parenting instruction program.”

      At the first dependency review in January 2017 and the permanency

planning hearing in July 2017, the court found that Noah had “not visited [S.T.L.]


       1The court later terminated the parental rights of S.T.L.’s mother. Ex 8 at
1; Ex 8 at 3. That termination is not at issue in this appeal.

                                                    2
 No. 80087-6-1/3


on a regular basis” because he was “not always.     .   .   reachable for visitation,   .




ended visitation early, and [did] not always appear[] for scheduled visitations.”

Thus, the court found that “Noah [had] not visited consistently enough to

participate in parenting instruction/coaching with a Triple P provider.” The court

concluded that Noah did not make progress or comply with the court’s order

because of his lack of visits and failure to “engage[] in his UAs.” Although the

Department continued to recommend a drug and alcohol evaluation, the court did

not order one. Between the January and July 2017 hearings, Jones sent two

service letters to Noah noting his failure to attend visits and instructing Noah to

begin UA testing. Jones also noted that parenting instruction would not begin

until Noah visited S.T.L. regularly.

       In November 2017, Noah met with Naomi Perry at Harborview Medical

Center for his parenting assessment.2 Perry testified that Noah said that “he

would make the necessary adjustments” to care for S.T.L., but that she did not

“get the impression that he was making the room to do that.” Perry

recommended “that [Noah] have a parent coach, and that he attend visits at least

80 percent of the time, and that he demonstrate basic competency and routinely

incorporat[e] the coaching skills that he was given.” And Perry testified that:
      [S.T.L.] is not going to be able to develop a relationship with [Noah]
      if he is sporadic. .   .[S]he may look at him as a stranger if he puts
                                 .


      too much space between them. So what I know is that to be effective,

      2 Noah had been referred multiple times for parenting assessment
because after previous referrals, “he hadn’t followed through with getting.   .   .


back in contact with the provider who was going to do the assessment.”
RP (May 20, 2019) at 37. Noah did not complete his parenting assessment until
June 2018.

                                         3
No. 80087-6-1/4

           they have to have constant contact together, and there needs to
       be a way for their relationship to grow in order for them to bond
       together.
       In January 2018, the court conducted a second dependency review. It

once again found that Noah’s compliance and progress were only partial

because of sporadic visitation and several missed UA5. The court also found

that Noah failed to show for or cancelled visits, and that he now had “a visit

provider,” but he “ha[d] cancelled the first one or two visits.”

       In February 2018, Jones again sent a service letter to Noah explaining

that he had missed UA5 and needed to visit S.T.L. regularly. In May 2018, social

worker TahI Fox was assigned to Noah’s case.

       On June 22, 2018, the court modified the permanency plan. The court

once again found that Noah only partially complied with court order because he

had “not followed through with his court-ordered services of a substance abuse

evaluation[ and] participation in an evidence based parenting program.” The

court therefore found that Noah had not made progress toward correcting the

problems that necessitated S.T.L.’s out-of-home placement, because he

“continues to lack parenting skills.” The court found, however, that Noah had

been visiting S.T.L. on a regular basis. Nonetheless, the court ordered adoption

as the primary permanency plan for S.T.L.

      In December 2018, at a third dependency review, the court found that

Noah “only attended one visit despite offers of more visitation” and that he had

neither complied with the court order nor made progress.




                                          4
 No. 80087-6-1/5


         On July 1, 2019, nearly three years after dependency was initially ordered

as to Noah, the Department petitioned for termination of Noah’s parental rights.

The petition repeated the Department’s earlier concerns regarding Noah’s DUI

history and potential alcohol issues. The Department contended that

“[t]hroughout the dependency the parents have demonstrated an unwillingness to

participate in and/or successfully complete services offered to correct parental

deficiencies.” It asserted that Noah had “not made significant progress towards

correcting the problems that necessitated the removal of the child,” did “not

follow[] through with the recommended treatment” from the parenting

assessment, inconsistently visited S.T.L., and was “unable to engage in a Triple

P Program.”

         Shelby Brown, a Court Appointed Special Advocate (CASA), later reported

that:
         it is apparent that [Noah’s] difficulty consistently attending and
         staying for the entirety of visits with his daughter were wasted
         opportunities to get to know her, to demonstrate to her that he is a
         stable adult figure in her life and contributed to an inability of the
         Department to put a parenting coach in place to assist him in gaining
         the skills necessary to be [S.T.L.]’s primary parent.
At trial, Brown testified that “no relationship was really being established.” And

she testified that she believed there would be harm if the court delayed

termination any longer because it would “drag out the emotional distress for”

S.T.L.

         Noah failed to appear at many hearings leading up to the termination trial

and then failed to appear for the trial. Noah’s attorney contested termination on




                                           5
 No. 80087-6-116


Noah’s behalf.

       At the termination trial, the social worker Jones testified that Noah failed to

participate in visitation in a consistent manner and that an identified deficiency

included “concerns about alcohol use.” She testified further that she and Noah

discussed the UAs and that he said “he would let [her] know when he was ready

to start UAs again.” In describing Noah’s visits with S.T.L., Jones testified that:
       [S.T.L.] would become distressed when he would come sometimes.
            She would cry and get upset. Sometimes she would reach for
       me and wouldn’t necessarily want to go to him.     .He would voice
                                                              .   .


       his frustration or just was sort of upset, saying, you know, “She
       doesn’t like me.”
Despite twice-a-week, two-hour visitations scheduled by the court and that Jones

attended, Jones only saw Noah nine or ten times during the nearly two years she

was Noah’s social worker. She testified that a visit provider “no longer provided

visits for” Noah because he “missed three visits.” When asked whether the

Department was most concerned about the lack of relationship between Noah

and S.T.L. and Noah’s failure to “initiate[] a relationship with” S.T.L., Jones

answered, Yes.

       Social worker Fox testified that she supervised “[b]etween four and five

visits” and “[t]he visits generally lasted somewhere between 15 and 35 minutes at

most.” Noah’s visits were sporadic and S.T.L. “appeared very uncomfortable.”

She testified that, at one point, Noah came to her office seemingly under the

influence of alcohol. Specifically, “[h]is eyes were really bloodshot, and [she

thought she] smelled [alcohol] on him.” Both Fox and Jones testified that they




                                         6
No. 80087-6-1/7


were unable to provide a referral for parenting instruction because of the

inconsistency of Noah’s visits.

       On May 23, 2019, the court found, with regard to the UAs, that Noah

“participated in an on and off manner with urinalysis and demonstrated he knew

how to participate in this service[, and that r]esults for his urinalysis samples

were all negative but he never completed 30 days consecutively as required by

the court order.” The trial court found further:
       v.     Despite visitation not being a service the Department
              continually recommended the father participate in visitation and
              offered the father visitation with the intent of being able to refer
              [him] to Triple P when he demonstrated consistency which he
              never did. [sic] The father repeatedly lost visitation contracts
              and when this occurred the assigned social workers offered
              visitation. The father regularly attended for less than the allotted
              length of visitation, expressing the need to do other things such
              as going to the library or to Ross or to work.
       vi.    The father never demonstrated interest or pursued participation
              in the Department’s recommended services of a drug alcohol
              evaluation nor a mental health assessment.
       vii.   The father never asked for any additional services and the court
              never found the Department failed to make reasonable efforts
              in this case.
The court found that there was “little likelihood that conditions will be remedied”

because, among other things, the “[p]lacement of the child with this father poses

significant risk due to the lack of relationship and the risk of his inconsistent

behavior.”

       The court concluded that “[t]ermination of the parent-child relationship

between [S.T.L.] and    .   .   .   Noah is in the child’s best interest,” that Noah is unfit to

parent S.T.L., and that the findings of fact were proven by “clear, cogent, and




                                                    7
No. 80087-6-1/8


convincing evidence.” The court therefore granted the Department’s petition and

terminated Noah’s parental rights. Noah appeals.
                                      ANALYSIS
                                      Due Process
        Noah contends that the court violated his due process rights by

terminating his parental rights in part on the basis of his failure to complete

30 days of UA testing when the Department had not given him notice that such

failure could lead to the termination of his parental rights. We disagree.

       As an initial matter, the Department contends that because Noah did not

object to the testimony at trial regarding his failure to complete the 30 days of

UAs, he has not preserved the error for appeal. However, the Department’s

failure to notify a parent that a particular parental deficiency could be a basis for

termination is a “manifest error affecting a constitutional right,” which may be

raised for the first time on appeal. RAP 2.5(a); In re Dependency of A.M.M., 182

Wn. App. 776, 789 n.8, 332 P.3d 500 (2014). The Department also contends

that the trial court did not actually rely on Noah’s failure to complete UAs.

Contrary to the Department’s contentions, the court did rely on Noah’s failure to

complete UAs in its termination order by expressly referring to Noah’s “failure to

engage in random UA5 for the time period ordered by the Court” and

“incorporat[ing] [into its order] its oral ruling” that Noah’s parental deficiencies

included his failure to complete the UAs. Therefore, we address the merits of

Noah’s due process argument.




                                           8
No. 80087-6-1/9


       To that end, “‘[t]he due process clause of the Fourteenth Amendment

protects a parent’s right to the custody, care, and companionship of [their]

children.” In reWelfare of K.K., 119 Wn.2d 600, 609, 836 P.2d 200 (1992).

“That right cannot be abridged without due process of law.”   ~     119 Wn.2d at

609. Due process requires that parents receive “[n]otice, open testimony, time to

prepare and respond to charges, and a meaningful hearing before a competent

tribunal in an orderly proceeding.” In re Moseley, 34 Wn. App. 179, 184, 660

P.2d 315 (1983). The purpose of notifying the parents of the specific issues to

be considered is “to prevent surprise, helplessness and disadvantage.” In re

Welfare of Martin, 3 Wn. App. 405, 410, 476 P.2d 134 (1970). We review de

novo an alleged deprivation of due process. In reWelfare of A.G., l6OWn. App.

841, 844, 248 P.3d 611 (2011).

       Here, Noah was given adequate notice that his failure to complete the

court-ordered UA5 could be a basis for termination. Specifically, the dispositional

order expressly required Noah to complete 30 days of UAs to dispel the

Department’s concern regarding alcohol abuse. The dependency review orders

in January 2017 and January 2018 and the permanency planning orders from

July 2017 and June 2018 found Noah noncompliant with the court’s order

because he did not complete his UA requirements and found that “[p]rogress

toward correcting the problems that necessitated the child’s placement in out-of

home care” had not been made because Noah had “not yet engaged in his UAs.”

The Department’s pretrial statement of evidence listed the Department’s

proposed exhibits, including a “[s]ummary of UA collections reflecting


                                        9
 No. 80087-6-I/i 0


attended/missed UA’s.” Additionally, the termination petition and the

Department’s trial memorandum referenced Noah’s failure to participate in UA

testing. Thus, the court did not violate Noah’s due process rights.

       Noah disagrees and relies on A.M.M. for the contention that he was

deprived of his due process right to notice. In A.M.M., the Department petitioned

to terminate the parental rights of the dependents’ mother, Knopif. 182 Wn. App.

at 784. “At the termination hearing, a social worker testified that one of Knopif’s

parental deficiencies was that she lacked understanding of her children’s

developmental needs.” A.M.M., 182 Wn. App. at 784. The trial court agreed and

terminated the relationship based on three deficiencies including the mother’s

“lack of knowledge regarding her children’s development needs.” A.M.M., 182

Wn. App. at 792. We concluded that termination on that basis was a violation of

Knopif’s due process rights because:
       Neither the termination petition nor the dependency petition
       stated that Knopfrs lack of knowledge regarding her children’s
       developmental needs constituted a parental deficiency.
       Moreover,     there is no evidence in the record that Knopif was
                     .   .   .


       ever informed that she could lose her parental rights if she did
       not adequately familiarize herself with her children’s
       developmental needs.
A.M.M., 182 Wn. App. at 792. Accordingly, we reversed the termination.

A.M.M., 182 Wn. App. at 794. But here, unlike in A.M.M, both the termination

petition and Noah’s disposition noted and highlighted the requirement that Noah

complete his UA5 to dispel concerns of alcohol abuse. Thus, Noah’s reliance on

A.M.M. is misplaced.




                                        10
No. 80087-6-Ill I


                                       Services

        Noah contends that the Department failed to offer and provide the

services necessary under RCW 13.34.180(1)(d) to correct his parental

deficiencies. Specifically, he contends that if the Department had offered him

parenting instruction outside of visitation with S.T.L., “reunification in the near

future was possible if not probable.” We disagree.

       Before the trial court may terminate a parental relationship, “the

Department must satisfy a two-step test.” A.M.M., 182 Wn. App. at 784. First,

“the Department must show that it has satisfied its statutory obligations pursuant

to RCW 13.34.180(1).” In re Parental Ricihts to K.M.M., 186 Wn.2d 466, 478,

379 P.3d 75 (2016). As relevant here, the Department must prove by clear,

cogent, and convincing evidence “[t]hat the services ordered under RCW

13.34.136 have been expressly and understandably offered or provided and all

necessary services, reasonably available, capable of correcting the parental

deficiencies within the foreseeable future have been expressly and

understandably offered or provided.” RCW 13.34.180(1). The services offered

must be tailored to the parent’s individual needs. In re Dependency of P.D., 58

Wn. App. 18, 29, 792 P.2d 159 (1990). But, “[w]here the record establishes that

the offer of services would be futile, the trial court can make a finding that the

Department has offered all reasonable services.” K.M.M., 186 Wn.2d at 483

(quoting In reWelfareofC.S., 168 Wn.2d 51,56 n.2, 225 P.3d 953 (2010)). The

second step requires the Department to “establish that termination of parental

rights would be in the child’s best interests.” K.M.M., 186 Wn.2d at 478.


                                          11
 No. 80087-6-1/12


       ‘Where the trial court has weighed the evidence, review is limited to

ascertaining whether the findings of fact are supported by substantial evidence,

and if so, whether the findings support the conclusions of law and the judgment.”

P.D., 58 Wn. App. at 25. And “[b]ecause of the highly fact-specific nature of

termination proceedings, deference to the trial court is ‘particularly important.”

K.M.M., 186 Wn.2d at 477 (quoting In re Welfare of Hall, 99 Wn.2d 842, 849, 664

P.2d 1245 (1983)).

       Here, Noah assigns error to Finding of Fact 2.12(d) and Finding of

Fact 2.13. In Finding 2.12(d), the court found that “[s]ervices ordered under

RCW 13.34.130 have been expressly and understandably offered or provided

and all necessary services reasonably available, capable of correcting the

parental deficiencies within the foreseeable future have been expressly and

understandably offered or provided.” In Finding 2.13, “[t]he court [made] an

explicit finding that the father remains currently unfit to parent this child for the

reasons described above,” including the findings in 2.12(d). Because the record

establishes that the offer of additional or different services would be futile, Noah’s

challenges to these findings fail.

       Specifically, Noah does not assign error to the court’s other findings, and

they are verities on appeal. See State v. O’Neill, 148 Wn.2d 564, 571, 62 P.3d

489, 494 (2003) (holding that where a trial court’s “findings are unchallenged,

they are verities on appeal”). To that end, the court found:
      [Noah] never developed a relationship with the child and his visitation
      was so sporadic as to prevent the offer of parenting coaching
      services. This service would have been futile as there was no


                                           12
 No. 80087-6-1/13

       suggestion by any party that the father had the initiative or the
       interest to parent this child.
The court also found that “[a]ll the witnesses noted that the father showed no

initiative and no relationship with his child” and that “[c]ontinuation of the parent-

child relationship between [S.T.L.] and [Noah] clearly diminishes the child’s

prospects for early integration into a stable and permanent home.”

       Furthermore, the social workers and service providers consistently

testified at trial that Noah’s failure to show up to visitation dependably ‘could

have devastating effects on [S.T.L.’s] psychological, emotional, and physical

well-being.” Noah’s inconsistency was highlighted throughout the termination

hearing. And Jones testified that Noah “hadn’t made progress in the things that

[the Department was] concerned about and hadn’t developed a relationship with

[S.T.L.]” Fox testified that Noah “did say that he would like to parent.      .   .   at times;

but then there were other times where he would say that.      .   .   she was fine where

she was.” Jones and Fox testified that they spoke with Noah about the

importance of consistency and the court-ordered UA requirement. And neither

social worker was able to refer Noah to parent instruction services because of his

lack of consistency. In short, the record establishes that the offer of additional or

different services would be futile because Noah could not take advantage of the

services already offered. Thus, the trial court’s finding that the Department

offered all necessary services is supported by substantial evidence.

       Noah disagrees and contends that the Department failed to provide the

right kind of service, i.e. parenting instruction without the presence of S.T.L. But

“a parent’s unwillingness or inability to make use of the services [already]


                                         13
No. 80087-6-1/14


provided excuses the State from offering extra services that might have been

helpful.” K.M.M., 186 Wn.2d at 485 (quoting In re Dependency of Ramciuist, 52

Wn. App. 854, 861, 765 P.2d 30 (1988)). And while the testimony at trial showed

that Noah grew frustrated and upset at visitation, which could have been a

reason for his failure to attend visits consistently, the record also indicates that

Noah lacked the initiative and the commitment to parenting S.T.L. required to

take advantage of any service, let alone a different one. Noah could not

consistently make it to visitation with S.T.L., he failed to stay for the full duration

of the visits, he demonstrated a lack of initiative to engage with S.T.L. and the

process, including failing to appear at the termination hearing and not returning

his social workers’ calls, and he failed to comply with the court ordered UA5.

Thus, Noah’s unwillingness to take advantage of the services provided excused

the Department from offering a different service that may have been more useful

to Noah,.

       Noah next asserts that because the Department did not offer all necessary

services, the court’s finding that termination was in the best interests of S.T.L.

was premature. But because we conclude that the Department did offer all

necessary services and Noah does not make any substantive arguments against

the best interests finding beyond the Department’s alleged failure to provide

services, we disagree.

                                       Unfitness

      As a final matter, Noah contends that the Department did not prove any

nexus between failure to complete random UA5 and parental unfitness and that


                                           14
No. 80087-6-1/15


the court cannot base termination “solely on a parent’s noncompliance with an

alcohol-related condition.” As to the first contention, there exists a nexus

between Noah’s failure to complete random UAs and his unfitness because the

former supports the court’s determination that Noah lacked the initiative, the

commitment, and the consistency necessary to provide S.T.L. with “basic

nurture, health, or safety.” In reWelfare of A.B., 181 Wn. App. 45, 61, 323 P.3d

1062 (2014). And the UA5, as noted in many of the court’s orders, were required

to address a problem that necessitated S.T.L.’s placement in out-of-home care.

As to the second contention, the court did not base termination solely on Noah’s

noncompliance with the UA requirement. Instead, the court looked at numerous

facts including (1) Fox’s testimony that Noah showed up to her office smelling of

alcohol and (2) the court’s determination that “[p]lacement of [S.T.L.] with [Noah]

pose[d a] significant risk due to the lack of relationship and the risk of his

inconsistent behavior.” For the foregoing reasons, we conclude that there was

substantial evidence that Noah was unfit to parent.

       We affirm.




WE CONCUR:


                    /                                    \



                                          15